CREDIT AGREEMENT


THIS CREDIT AGREEMENT (this "Agreement") is entered into as of June 30, 2006, by
and between MATRIX BANCORP, INC., a Colorado corporation ("Borrower"), and WELLS
FARGO BANK, NATIONAL ASSOCIATION ("Bank").


RECITALS


Borrower has requested that Bank extend or continue credit to Borrower as
described below, and Bank has agreed to provide such credit to Borrower on the
terms and conditions contained herein.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Bank and Borrower hereby agree as follows:


ARTICLE I
CREDIT TERMS


SECTION 1.1. LINE OF CREDIT.


(a) Line of Credit. Subject to the terms and conditions of this Agreement, Bank
hereby agrees to make advances to Borrower from time to time up to and including
June 30, 2007, not to exceed at any time the aggregate principal amount of
Twelve Million Dollars ($12,000,000.00) ("Line of Credit"), the proceeds of
which shall be used for Borrower's working capital purposes. Borrower's
obligation to repay advances under the Line of Credit shall be evidenced by a
promissory note dated as of June 30, 2006 ("Line of Credit Note"), all terms of
which are incorporated herein by this reference.


(b) Borrowing and Repayment. Borrower may from time to time during the term of
the Line of Credit borrow, partially or wholly repay its outstanding borrowings,
and reborrow, subject to all of the limitations, terms and conditions contained
herein or in the Line of Credit Note; provided however, that the total
outstanding borrowings under the Line of Credit shall not at any time exceed the
maximum principal amount available thereunder, as set forth above.


SECTION 1.2. TERM COMMITMENT.


(a) Term Commitment. Subject to the terms and conditions of this Agreement, Bank
hereby agrees to make advances to Borrower from time to time up to and including
June 30, 2007, not to exceed the aggregate principal amount of Five Million
Dollars ($5,000,000.00) ("Term Commitment"), the proceeds of which shall be used
to refinance existing indebtedness, and which shall be converted on June 30,
2007, to a term loan, as described more fully below. Borrower's obligation to
repay advances under the Term Commitment shall be evidenced by a promissory note
dated as of June 30, 2006 ("Term Commitment Note"), all terms of which are
incorporated herein by this reference.


(b) Borrowing and Repayment. Borrower may from time to time up to and including
June 30, 2007 borrow and partially or wholly repay its outstanding borrowings,
and reborrow, subject to all the limitations, terms and conditions contained
herein; provided however, that the total outstanding borrowings under the Term
Commitment shall not at any time exceed the maximum principal amount available
thereunder, as set forth above. Effective July 1, 2007 no further advance may be
made. The principal amount of the Term Commitment shall be repaid in accordance
with the provisions of the Term Commitment Note.
 
-1-

--------------------------------------------------------------------------------




(c) Prepayment. Borrower may prepay principal on the Term Commitment solely in
accordance with the provisions of the Term Commitment Note.


SECTION 1.3. INTEREST/FEES.


(a) Interest. The outstanding principal balance of each credit subject hereto
shall bear interest at the rate of interest set forth in each promissory note or
other instrument or document executed in connection therewith.


(b) Computation and Payment. Interest shall be computed on the basis of a
360-day year, actual days elapsed. Interest shall be payable at the times and
place set forth in each promissory note or other instrument or document required
hereby.


(c) Unused Commitment Fee. Borrower shall pay to Bank a fee equal to one-eighth
of one percent (0.125%) per annum (computed on the basis of a 360-day year,
actual days elapsed) on the average daily unused amount of the Line of Credit,
which fee shall be calculated on a calendar quarter basis by Bank and shall be
due and payable by Borrower in arrears on the last day of each March, June,
September and December.


SECTION 1.4. COLLATERAL.


As security for all indebtedness and other obligations of Borrower to Bank
subject hereto, Borrower hereby grants to Bank security interests of first
priority in all Borrower's 45,000 shares of the common stock of Matrix Capital
Bank.


All of the foregoing shall be evidenced by and subject to the terms of such
security agreements, financing statements and other documents as Bank shall
reasonably require, all in form and substance satisfactory to Bank. Borrower
shall pay to Bank immediately upon demand the full amount of all charges, costs
and expenses (to include fees paid to third parties and all allocated costs of
Bank personnel), expended or incurred by Bank in connection with any of the
foregoing security, including without limitation, filing and recording fees and
costs of appraisals, audits and title insurance.


ARTICLE II
REPRESENTATIONS AND WARRANTIES


Borrower makes the following representations and warranties to Bank, which
representations and warranties shall survive the execution of this Agreement and
shall continue in full force and effect until the full and final payment, and
satisfaction and discharge, of all obligations of Borrower to Bank subject to
this Agreement.


SECTION 2.1. LEGAL STATUS. Borrower is a corporation, duly organized and
existing and in good standing under the laws of Colorado and is qualified or
licensed to do business (and is in good standing as a foreign corporation, if
applicable) in all jurisdictions in which such qualification or licensing is
required or in which the failure to so qualify or to be so licensed could have a
material adverse effect on Borrower.
 
-2-

--------------------------------------------------------------------------------


 
SECTION 2.2. AUTHORIZATION AND VALIDITY. This Agreement and each promissory
note, contract, instrument and other document required hereby or at any time
hereafter delivered to Bank in connection herewith (collectively, the "Loan
Documents") have been duly authorized, and upon their execution and delivery in
accordance with the provisions hereof will constitute legal, valid and binding
agreements and obligations of Borrower or the party which executes the same,
enforceable in accordance with their respective terms.


SECTION 2.3. NO VIOLATION. The execution, delivery and performance by Borrower
of each of the Loan Documents do not violate any provision of any law or
regulation, or contravene any provision of the Articles of Incorporation or
By-Laws of Borrower, or result in any breach of or default under any contract,
obligation, indenture or other instrument to which Borrower is a party or by
which Borrower may be bound.


SECTION 2.4. LITIGATION. There are no pending, or to the best of Borrower's
knowledge threatened, actions, claims, investigations, suits or proceedings by
or before any governmental authority, arbitrator, court or administrative agency
which could have a material adverse effect on the financial condition or
operation of Borrower other than those disclosed by Borrower to Bank in writing
prior to the date hereof.
 
SECTION 2.5. CORRECTNESS OF FINANCIAL STATEMENT. The annual financial statement
of Borrower dated December 31, 2005, and all interim financial statements
delivered to Bank since said date, true copies of which have been delivered by
Borrower to Bank prior to the date hereof, (a) are complete and correct and
present fairly the financial condition of Borrower, (b) disclose all liabilities
of Borrower that are required to be reflected or reserved against under
generally accepted accounting principles, whether liquidated or unliquidated,
fixed or contingent, and (c) unless otherwise disclosed in writing to Bank or
disclosed in Borrower's periodic public filings, have been prepared in
accordance with generally accepted accounting principles consistently applied.
Since the dates of such financial statements there has been no material adverse
change in the financial condition of Borrower, nor has Borrower mortgaged,
pledged, granted a security interest in or otherwise encumbered any of its
assets or properties except in favor of Bank or as otherwise permitted by Bank
in writing.


SECTION 2.6. INCOME TAX RETURNS. Borrower has no knowledge of any pending
assessments or adjustments of its income tax payable with respect to any year.


SECTION 2.7. NO SUBORDINATION. There is no agreement, indenture, contract or
instrument to which Borrower is a party or by which Borrower may be bound that
requires the subordination in right of payment of any of Borrower's obligations
subject to this Agreement to any other obligation of Borrower.


SECTION 2.8. PERMITS, FRANCHISES. Borrower possesses, and will hereafter
possess, all permits, consents, approvals, franchises and licenses required and
rights to all trademarks, trade names, patents, and fictitious names, if any,
necessary to enable it to conduct the business in which it is now engaged in
compliance with applicable law.


SECTION 2.9. ERISA. Borrower is in compliance in all material respects with all
applicable provisions of the Employee Retirement Income Security Act of 1974, as
amended or recodified from time to time ("ERISA"); Borrower has not violated any
provision of any defined employee pension benefit plan (as defined in ERISA)
maintained or contributed to by Borrower (each, a "Plan"); no Reportable Event
as defined in ERISA has occurred and is continuing with respect to any Plan
initiated by Borrower; Borrower has met its minimum funding requirements under
ERISA with respect to each Plan; and each Plan will be able to fulfill its
benefit obligations as they come due in accordance with the Plan documents and
under generally accepted accounting principles.
 
-3-

--------------------------------------------------------------------------------




SECTION 2.10. OTHER OBLIGATIONS. Borrower is not in default on any obligation
for borrowed money, any purchase money obligation or any other material lease,
commitment, contract, instrument or obligation.


SECTION 2.11. BANK SUBSIDIARIES. As of the date of this Agreement Borrower owns
100% of all issued and outstanding common voting stock in Matrix Capital Bank.
Each bank, if any, named in this Section, and each bank at any time hereafter
established or acquired by Borrower, is referred to as a "Bank Subsidiary".


ARTICLE III 
CONDITIONS


SECTION 3.1. CONDITIONS OF INITIAL EXTENSION OF CREDIT. The obligation of Bank
to extend any credit contemplated by this Agreement is subject to the
fulfillment to Bank's satisfaction of all of the following conditions:


(a) Approval of Bank Counsel. All legal matters incidental to the extension of
credit by Bank shall be satisfactory to Bank's counsel.


(b) Documentation. Bank shall have received, in form and substance satisfactory
to Bank, each of the following, duly executed:


(i) This Agreement and each promissory note or other instrument or document
required hereby.
(ii) Certificate of Incumbency.
(iii) Corporate Borrowing Resolution.
(iv) General Pledge Agreement.
(v) Stock/Bond Assignment.
(vi) Such other documents as Bank may require under any other Section of this
Agreement.


(c) Financial Condition. There shall have been no material adverse change, as
determined by Bank, in the financial condition or business of Borrower, nor any
material decline, as determined by Bank, in the market value of any collateral
required hereunder or a substantial or material portion of the assets of
Borrower.


SECTION 3.2. CONDITIONS OF EACH EXTENSION OF CREDIT. The obligation of Bank to
make each extension of credit requested by Borrower hereunder shall be subject
to the fulfillment to Bank's satisfaction of each of the following conditions:


(a) Compliance. The representations and warranties contained herein and in each
of the other Loan Documents shall be true on and as of the date of the signing
of this Agreement and on the date of each extension of credit by Bank pursuant
hereto, with the same effect as though such representations and warranties had
been made on and as of each such date, and on each such date, no Event of
Default as defined herein, and no condition, event or act which with the giving
of notice or the passage of time or both would constitute such an Event of
Default, shall have occurred and be continuing or shall exist.
 
-4-

--------------------------------------------------------------------------------


 
(b) Documentation. Bank shall have received all additional documents which may
be required in connection with such extension of credit.


ARTICLE IV
AFFIRMATIVE COVENANTS


Borrower covenants that so long as Bank remains committed to extend credit to
Borrower pursuant hereto, or any liabilities (whether direct or contingent,
liquidated or unliquidated) of Borrower to Bank under any of the Loan Documents
remain outstanding, and until payment in full of all obligations of Borrower
subject hereto, Borrower shall, unless Bank otherwise consents in writing:


SECTION 4.1. PUNCTUAL PAYMENTS. Punctually pay all principal, interest, fees or
other liabilities due under any of the Loan Documents at the times and place and
in the manner specified therein.


SECTION 4.2. ACCOUNTING RECORDS. Maintain adequate books and records in
accordance with generally accepted accounting principles consistently applied
unless otherwise disclosed in writing to Bank or disclosed in Borrower's
periodic public filings.


SECTION 4.3. FINANCIAL STATEMENTS. Provide to Bank all of the following, in form
and detail satisfactory to Bank:


(a) not later than 120 days after and as of the end of each fiscal year, an
unqualified audit report of the financial statement of Borrower, prepared by an
independent certified public accountant acceptable to Bank, to include balance
sheet, income statement, statement of cash flow, management report, auditor's
report, all supporting schedules, footnotes and a copy of 10K report filed with
the Securities Exchange Commision;


(b) not later than 60 days after and as of the end of each fiscal quarter, a
financial statement of Borrower, to include balance sheet, income statement,
statement of cash flow, management report, auditor's report, all supporting
schedules, footnotes and a copy of 10Q report filed with the Securities Exchange
Commision;


(c) not later than 60 days after and as of the end of each fiscal quarter, a
thrift financial report from Subsidiary Bank;


(d) not later than 60 days after the beginning of each fiscal year of the
Borrower, statements of forecasted consolidated and consolidating income for the
Borrower for each fiscal quarter in such fiscal year and a forecasted
consolidated balance sheet of the Borrower, together with supporting
assumptions, as at the end of each fiscal quarter;


(e) contemporaneously with each quarterly financial statement of Borrower
required hereby, a compliance certificate of the president or chief financial
officer of Borrower that said financial statements are accurate, that there
exists no Event of Default nor any condition, act or event which with the giving
of notice or the passage of time or both would constitute an Event of Default,
and demonstrating compliance with the financial covenants contained in this
Agreement;
 
-5-

--------------------------------------------------------------------------------


 
(f) as soon as available (but without duplication of any other requirements set
forth in this Section 4.3) a copy of all reports which are required by law to be
furnished to any regulatory authority having jurisdiction over Borrower or any
Bank Subsidiary (including without limitation Call Reports, but excluding any
report which applicable law or regulation prohibits Borrower or a Bank
Subsidiary from furnishing to Bank);


(g) from time to time such other information as Bank may reasonably request.


SECTION 4.4. COMPLIANCE. Preserve and maintain all licenses, permits,
governmental approvals, rights, privileges and franchises necessary for the
conduct of its business; and comply with the provisions of all documents
pursuant to which Borrower is organized and/or which govern Borrower's continued
existence and with the requirements of all laws, rules, regulations and orders
of any governmental authority applicable to Borrower and/or its business.


SECTION 4.5. INSURANCE. Maintain and keep in force, for each business in which
Borrower is engaged, insurance of the types and in amounts customarily carried
in similar lines of business, including but not limited to fire, extended
coverage, public liability, flood, property damage and workers' compensation,
with all such insurance carried with companies and in amounts satisfactory to
Bank, and deliver to Bank from time to time at Bank's request schedules setting
forth all insurance then in effect.


SECTION 4.6. FACILITIES. Keep all properties useful or necessary to Borrower's
business in good repair and condition, and from time to time make necessary
repairs, renewals and replacements thereto so that such properties shall be
fully and efficiently preserved and maintained.


SECTION 4.7. TAXES AND OTHER LIABILITIES. Pay and discharge when due any and all
indebtedness, obligations, assessments and taxes, both real or personal,
including without limitation federal and state income taxes and state and local
property taxes and assessments, except such (a) as Borrower may in good faith
contest or as to which a bona fide dispute may arise, and (b) for which Borrower
has made provision, to Bank's satisfaction, for eventual payment thereof in the
event Borrower is obligated to make such payment.


SECTION 4.8. LITIGATION. Promptly give notice in writing to Bank of any
litigation pending or threatened against Borrower with a claim in excess of
$3,000,000.00.


SECTION 4.9. BANK SUBSIDIARY FINANCIAL CONDITION. Cause each Bank Subsidiary to
maintain its financial condition as follows using generally accepted accounting
principles consistently applied and used consistently with prior practices
(except to the extent modified by the definitions herein), with compliance
determined commencing with such Bank Subsidiary's financial statements for the
period ending December 31, 2006 with respect to subsection 4.9(a) below and for
the period ending September 30, 2006 for subsections 4.9(b) and (c) below:


(a) ROA not less than 0.60% on a rolling four quarter basis, determined as of
each fiscal quarter end, with "ROA" defined as the percentage arrived at by
dividing net income by Total Assets, as reported in the most recent Call Report.


(b) Non-Performing Assets not greater than 20.0% of Primary Equity Capital,
determined as of each fiscal quarter end, with "Non-Performing Assets" defined
as the sum of: (i) all loans classified as past due 90 days or more and still
accruing interest; (ii) all loans classified as 'non-accrual' and no longer
accruing interest; and (iii) all other 'non-performing assets', including those
classified as 'other real estate owned' and 'repossessed property', less amounts
that are U.S. Government-Guaranteed or -Insured, as reported in the then most
recent Call Report, and with "Primary Equity Capital" defined as the aggregate
of allowance for loan and lease losses, as reported in the then most recent Call
Report, plus Equity Capital (defined as the aggregate of perpetual preferred
stock (and related surplus), common stock, surplus (excluding all surplus
related to perpetual preferred stock), undivided profits and capital reserves,
plus the net unrealized holding gains (or less the net realized holding losses)
on available-for-sale securities, less goodwill and other disallowed intangible
assets).
 
-6-

--------------------------------------------------------------------------------




(c) Maintain its categorization as Well Capitalized as defined by regulatory
agencies having jurisdiction, which, pursuant to Section 38 of the Federal
Deposit Insurance Act (created by Section 131 of the Federal Deposit Insurance
Corporation Improvement Act (FDICIA) of 1991) (entitled "Prompt Corrective
Action") (herein, "Section 38"), considers an institution "Well Capitalized",
among other things, if its Total Risk-Based Capital Ratio equals or exceeds 10%,
its Tier 1 Risk-Based Capital equals or exceeds 6% and its Leverage equals or
exceeds 5%. As used herein, "Total Risk-Based Capital Ratio", "Tier 1 Risk-Based
Capital" and "Leverage" shall be defined and calculated in conformity with
Section 38.


SECTION 4.10. NOTICE TO BANK. Promptly (but in no event more than five (5) days
after the occurrence of each such event or matter) give written notice to Bank
in reasonable detail of: (a) the occurrence of any Event of Default, or any
condition, event or act which with the giving of notice or the passage of time
or both would constitute an Event of Default; (b) any change in the name or the
organizational structure of Borrower other than the planned name change of
Borrower to United Western Bancorp, Inc. which is tentatively scheduled to occur
in the third or fourth quarter of 2006; provided, however, that not later than
thirty days after the effective date of such name change, Borrower shall give
notice to Bank that the name change has occurred, which notice shall be used by
Bank to initiate the necessary changes to Bank's records ; (c) the occurrence
and nature of any Reportable Event or Prohibited Transaction, each as defined in
ERISA, or any funding deficiency with respect to any Plan; (d) any termination
or cancellation of any insurance policy which Borrower is required to maintain,
or any uninsured or partially uninsured loss through liability or property
damage, or through fire, theft or any other cause affecting Borrower's property
in excess of an aggregate of $3,000,000.00; (e) any change in Executive
Management of Borrower or of any Bank Subsidiary, with "Executive Management"
defined as the Chairman of the Board, President or Chief Financial Officer; or
(f) any negotiations to sell any capital stock of Borrower and/or any Bank
Subsidiary, together with copies of any proposed buy/sell agreements; provided
however, that this clause shall not be deemed approval by Bank of any such
negotiation and shall not apply to information which under applicable law or
regulation is prohibited from disclosure to Bank.


ARTICLE V
NEGATIVE COVENANTS


Borrower further covenants that so long as Bank remains committed to extend
credit to Borrower pursuant hereto, or any liabilities (whether direct or
contingent, liquidated or unliquidated) of Borrower to Bank under any of the
Loan Documents remain outstanding, and until payment in full of all obligations
of Borrower subject hereto, Borrower will not without Bank's prior written
consent:
 
-7-

--------------------------------------------------------------------------------


 
SECTION 5.1. USE OF FUNDS. Use any of the proceeds of any credit extended
hereunder except for the purposes stated in Article I hereof.


SECTION 5.2. OTHER INDEBTEDNESS. Create, incur, assume or permit to exist any
indebtedness or liabilities in excess of one million dollars ($1,000,000) in the
aggregate, in any fiscal year resulting from borrowings, loans or advances,
whether secured or unsecured, matured or unmatured, liquidated or unliquidated,
joint or several, except (a) the liabilities of Borrower to Bank, and (b) any
other liabilities of Borrower existing as of, and disclosed to Bank prior to,
the date hereof. Bank agrees that the liabilities and indebtedness that are
listed in Borrower's 2005 Annual Report and other public filings—all of which
have been furnished to the Bank on or prior to the date hereof —are therefore
considered to be disclosed to Bank pursuant to this section.


SECTION 5.3. MERGER, CONSOLIDATION, TRANSFER OF ASSETS. Merge into or
consolidate with any other entity; make any substantial change in the nature of
Borrower's business as conducted as of the date hereof; acquire all or
substantially all of the assets of any other entity; nor sell, lease, transfer
or otherwise dispose of all or a substantial or material portion of Borrower's
assets except in the ordinary course of its business.


SECTION 5.4. LOANS, ADVANCES, INVESTMENTS. Make any loans or advances to or
investments in any person or entity in an amount greater than $1,000,000 in the
aggregate, in any fiscal year, except any of the foregoing existing as of, and
disclosedto Bank prior to, the date hereof.


SECTION 5.5. DIVIDENDS, DISTRIBUTIONS. Declare or pay any dividend or
distribution either in cash, stock or any other property on Borrower's stock now
or hereafter outstanding, nor redeem, retire, repurchase or otherwise acquire
any shares of any class of Borrower's stock now or hereafter outstanding;
provided however, that so long as no Event of Default has occurred and is
continuing, Borrower may pay cash dividends or distributions to its shareholders
in any fiscal year not to exceed 33% of Borrower's net income for the prior
fiscal year.


SECTION 5.6. PLEDGE OF ASSETS. Mortgage, pledge, grant or permit to exist a
security interest in, or lien upon, all or any portion of Borrower's assets now
owned or hereafter acquired, except in the ordinary course of Borrower's
business, and except any of the foregoing in favor of Bank or which is existing
as of, and disclosed to Bank in writing prior to, the date hereof.
 
ARTICLE VI
EVENTS OF DEFAULT


SECTION 6.1. The occurrence of any of the following shall constitute an "Event
of Default" under this Agreement:


(a) Borrower shall fail to pay when due any principal, interest, fees or other
amounts payable under any of the Loan Documents.


(b) Any financial statement or certificate furnished to Bank in connection with,
or any representation or warranty made by Borrower or any other party under this
Agreement or any other Loan Document shall prove to be incorrect, false or
misleading in any material respect when furnished or made.
 
-8-

--------------------------------------------------------------------------------




(c) Any default in the performance of or compliance with any obligation,
agreement or other provision contained herein or in any other Loan Document
(other than those referred to in subsections (a) and (b) above), and with
respect to any such default which by its nature can be cured, such default shall
continue for a period of twenty (20) days from its occurrence.


(d) Any material default in the payment or performance of any material
obligation, or any defined event of default, under the terms of any material
contract or instrument (other than any of the Loan Documents) pursuant to which
Borrower, or any Bank Subsidiary has incurred any debt or other liability to any
person or entity, including Bank.


(e) The filing of a notice of judgment lien against Borrower or any Bank
Subsidiary; or the recording of any abstract of judgment against Borrower or any
Bank Subsidiary in any county in which Borrower or such Bank Subsidiary has an
interest in real property; or the service of a notice of levy and/or of a writ
of attachment or execution, or other like process, against the assets of
Borrower or any Bank Subsidiary; or the entry of a judgment against Borrower or
any Bank Subsidiary.


(f) Borrower or any Bank Subsidiary shall become insolvent, or shall suffer or
consent to or apply for the appointment of a receiver, trustee, custodian or
liquidator of itself or any of its property, or shall generally fail to pay its
debts as they become due, or shall make a general assignment for the benefit of
creditors; Borrower or any Bank Subsidiary shall file a voluntary petition in
bankruptcy, or seeking reorganization, in order to effect a plan or other
arrangement with creditors or any other relief under the Bankruptcy Reform Act,
Title 11 of the United States Code, as amended or recodified from time to time
("Bankruptcy Code"), or under any state or federal law granting relief to
debtors, whether now or hereafter in effect; or any involuntary petition or
proceeding pursuant to the Bankruptcy Code or any other applicable state or
federal law relating to bankruptcy, reorganization or other relief for debtors
is filed or commenced against Borrower or any Bank Subsidiary, or Borrower or
any Bank Subsidiary shall file an answer admitting the jurisdiction of the court
and the material allegations of any involuntary petition; or Borrower or any
Bank Subsidiary shall be adjudicated bankrupt, or an order for relief shall be
entered against Borrower or any Bank Subsidiary by any court of competent
jurisdiction under the Bankruptcy Code or any other applicable state or federal
law relating to bankruptcy, reorganization or other relief for debtors.


(g) There shall exist or occur any event or condition which Bank in good faith
believes impairs, or is substantially likely to impair, the prospect of payment
or performance by Borrower of its obligations under any of the Loan Documents.


(h) The dissolution or liquidation of Borrower, or any Bank Subsidiary which is
a corporation, partnership, joint venture or other type of entity; or Borrower,
or any Bank Subsidiary, or any of its directors, stockholders or members, shall
take action seeking to effect the dissolution or liquidation of Borrower or such
Bank Subsidiary.


(i) The issuance against Borrower, or any Bank Subsidiary of Borrower of any
formal administrative action, temporary or permanent, by any federal or state
regulatory agency having jurisdiction or control over Borrower or such Bank
Subsidiary, such action taking the form of, but not limited to: (i) any formal
directive citing conditions or activities deemed to be unsafe or unsound or
breaches of fiduciary duty or law or regulation; (ii) a memorandum of
understanding; (iii) a cease and desist order; (iv) the termination of insurance
coverage of customer deposits by the Federal Deposit Insurance Corporation; (v)
the suspension or removal of an executive officer or director of Borrower, or
the prohibition of participation by any others in the business affairs of
Borrower or such Bank Subsidiary; (vi) any capital maintenance agreement; or
(vii) any other regulatory action, agreement or understanding with respect to
Borrower or such Bank Subsidiary.
 
-9-

--------------------------------------------------------------------------------


 
SECTION 6.2. REMEDIES. Upon the occurrence of any Event of Default: (a) all
indebtedness of Borrower under each of the Loan Documents, any term thereof to
the contrary notwithstanding, shall at Bank's option and without notice become
immediately due and payable without presentment, demand, protest or notice of
dishonor, all of which are hereby expressly waived by Borrower; (b) the
obligation, if any, of Bank to extend any further credit under any of the Loan
Documents shall immediately cease and terminate; and (c) Bank shall have all
rights, powers and remedies available under each of the Loan Documents, or
accorded by law, including without limitation the right to resort to any or all
security for any credit subject hereto and to exercise any or all of the rights
of a beneficiary or secured party pursuant to applicable law. All rights, powers
and remedies of Bank may be exercised at any time by Bank and from time to time
after the occurrence of an Event of Default, are cumulative and not exclusive,
and shall be in addition to any other rights, powers or remedies provided by law
or equity.


ARTICLE VII
MISCELLANEOUS


SECTION 7.1. NO WAIVER. No delay, failure or discontinuance of Bank in
exercising any right, power or remedy under any of the Loan Documents shall
affect or operate as a waiver of such right, power or remedy; nor shall any
single or partial exercise of any such right, power or remedy preclude, waive or
otherwise affect any other or further exercise thereof or the exercise of any
other right, power or remedy. Any waiver, permit, consent or approval of any
kind by Bank of any breach of or default under any of the Loan Documents must be
in writing and shall be effective only to the extent set forth in such writing.


SECTION 7.2. NOTICES. All notices, requests and demands which any party is
required or may desire to give to any other party under any provision of this
Agreement must be in writing delivered to each party at the following address:
 

 
 BORROWER:
 
Matrix Bancorp, Inc.
700 17th Street, Suite 2100
Denver, CO 80202
Attention: Chief Financial Officer
         
 With a copy to:
 
Matrix Bancorp, Inc.
700 17th Street, Suite 2100
Denver, CO 80202
Attention: General Counsel
         
BANK:
  WELLS FARGO BANK, NATIONAL ASSOCIATION
Correspondent Banking Colorado
1740 Broadway
Denver, CO 80274

 
-10-

--------------------------------------------------------------------------------


 
or to such other address as any party may designate by written notice to all
other parties. Each such notice, request and demand shall be deemed given or
made as follows: (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by telecopy,
upon receipt.


SECTION 7.3. COSTS, EXPENSES AND ATTORNEYS' FEES. Borrower shall pay to Bank
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys' fees (to include outside
counsel fees and all allocated costs of Bank's in-house counsel), expended or
incurred by Bank in connection with (a) the negotiation and preparation of this
Agreement and the other Loan Documents, Bank's continued administration hereof
and thereof, and the preparation of any amendments and waivers hereto and
thereto, (b) the enforcement of Bank's rights and/or the collection of any
amounts which become due to Bank under any of the Loan Documents, and (c) the
prosecution or defense of any action in any way related to any of the Loan
Documents, including without limitation, any action for declaratory relief,
whether incurred at the trial or appellate level, in an arbitration proceeding
or otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to
Borrower or any other person or entity.


SECTION 7.4. SUCCESSORS, ASSIGNMENT. This Agreement shall be binding upon and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided however, that
Borrower may not assign or transfer its interests or rights hereunder without
Bank's prior written consent. Bank reserves the right to sell, assign, transfer,
negotiate or grant participations in all or any part of, or any interest in,
Bank's rights and benefits under each of the Loan Documents. In connection
therewith, Bank may disclose all documents and information which Bank now has or
may hereafter acquire relating to any credit subject hereto, Borrower, any Bank
Subsidiary or any collateral required hereunder.


SECTION 7.5. ENTIRE AGREEMENT; AMENDMENT. This Agreement and the other Loan
Documents constitute the entire agreement between Borrower and Bank with respect
to each credit subject hereto and supersede all prior negotiations,
communications, discussions and correspondence concerning the subject matter
hereof. This Agreement may be amended or modified only in writing signed by each
party hereto.


SECTION 7.6. NO THIRD PARTY BENEFICIARIES. This Agreement is made and entered
into for the sole protection and benefit of the parties hereto and their
respective permitted successors and assigns, and no other person or entity shall
be a third party beneficiary of, or have any direct or indirect cause of action
or claim in connection with, this Agreement or any other of the Loan Documents
to which it is not a party.


SECTION 7.7. TIME. Time is of the essence of each and every provision of this
Agreement and each other of the Loan Documents.


SECTION 7.8. SEVERABILITY OF PROVISIONS. If any provision of this Agreement
shall be prohibited by or invalid under applicable law, such provision shall be
ineffective only to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or any remaining provisions of this
Agreement.
 
-11-

--------------------------------------------------------------------------------


 
SECTION 7.9. COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
Agreement.


SECTION 7.10. GOVERNING LAW. This Agreement shall be governed by and construed
in accordance with the laws of the State of Colorado.
 
SECTION 7.11. ARBITRATION.


(a) Arbitration. The parties hereto agree, upon demand by any party, to submit
to binding arbitration all claims, disputes and controversies between or among
them (and their respective employees, officers, directors, attorneys, and other
agents), whether in tort, contract or otherwise in any way arising out of or
relating to (i) any credit subject hereto, or any of the Loan Documents, and
their negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination; or (ii) requests for additional credit.


(b) Governing Rules. Any arbitration proceeding will (i) proceed in a location
in Colorado selected by the American Arbitration Association ("AAA"); (ii) be
governed by the Federal Arbitration Act (Title 9 of the United States Code),
notwithstanding any conflicting choice of law provision in any of the documents
between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA's commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA's optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the "Rules"). If
there is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.


(c) No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.


(d) Arbitrator Qualifications and Powers. Any arbitration proceeding in which
the amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.00. Any dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of Colorado or a neutral retired judge of the
state or federal judiciary of {State Name}, in either case with a minimum of ten
years experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator's discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of Colorado and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award. The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the Colorado Rules of Civil Procedure or other applicable
law. Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction. The institution and maintenance of an action for
judicial relief or pursuit of a provisional or ancillary remedy shall not
constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.
 
-12-

--------------------------------------------------------------------------------




(e) Discovery. In any arbitration proceeding, discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date. Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party's presentation and that no alternative means for
obtaining information is available.


(f) Class Proceedings and Consolidations. No party hereto shall be entitled to
join or consolidate disputes by or against others in any arbitration, except
parties who have executed any Loan Document, or to include in any arbitration
any dispute as a representative or member of a class, or to act in any
arbitration in the interest of the general public or in a private attorney
general capacity.


(g) Payment Of Arbitration Costs And Fees. The arbitrator shall award all costs
and expenses of the arbitration proceeding.


(h) Miscellaneous. To the maximum extent practicable, the AAA, the arbitrators
and the parties shall take all action required to conclude any arbitration
proceeding within 180 days of the filing of the dispute with the AAA. No
arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the Loan Documents or the subject matter of the dispute shall
control. This arbitration provision shall survive termination, amendment or
expiration of any of the Loan Documents or any relationship between the parties.
 
-13-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above. 
 

      MATRIX BANCORP, INC.
WELLS FARGO BANK,
NATIONAL ASSOCIATION
 
   
   
  By:  signature Logo [sig.jpg] By: /s/ John A. Nelson

--------------------------------------------------------------------------------

 
Title:  Chief Accounting Officer 

--------------------------------------------------------------------------------

John A. Nelson
Vice President

--------------------------------------------------------------------------------

 
 

 
-14-

--------------------------------------------------------------------------------


 